          Case 3:21-cr-01735-JLS Document 38 Filed 09/01/21 PageID.95 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 21CR1735-JLS

                                      Plaintiff,
                       vs.
                                                       JUDGMENT OF DISMISSAL
ALMA ROCIO FARIAS-DUARTE,
                                                                          FILED
                                    Defendant.
                                                                           .SEP O1 2021
                                                                      CLERK. U.S. DISTRIC1" COURT
                                                                   SOUTl;IEl;IN DISTRICT OF CALIFORNIA
                                                                  BY ,pr_;;                     DEPUlY
IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 ~
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information: 8:1324(a)(l)(A)(ii)(v)(I),(a)(l)(B)(ii)-
 ~
      Conspiracy to Transport Certain Aliens (Felony)




 Dated:    8/27/2021
                                                    on. Janis L. Sammartino
                                                   United States District Judge
